DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-12 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Jun. 16, 2022 has been entered and made of record.  In view of Applicant’s amendments for the title and the abstract, the objections to the specification have been expressly withdrawn.

Allowable Subject Matter
	Claims 1 and 3-12 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, it is persuasive that “claim 1 has been amended to incorporate features to those similar to those of allowable claim 2” (Remarks, p. 10).
Accordingly, the closest known prior art, i.e., Schwartz et al. (US 2018/0342103 A1), Katayama (US 2010/0156787 A1), Kwon et al. (US 2017/0371405 A1), Balan et al. (US 2015/0040040 A1), Bennet et al. (US 2016/0018985 A1), Katayama (US 2010/0156836 A1) and Murase et al. (US 2014/0105455 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein the determiner is configured to determine a provisional reference plane based on the fingertip positions of the three fingers in the initial state, to determine the reference plane by correcting the provisional reference plane based on a fingertip position of at least one finger, other than the three fingers, from among the fingertip positions of the plurality of fingers”.
As to claims 3-10, they directly or indirectly depend from clam 1, and are allowed at least for the same reason above.
As to new claim 11, it is persuasive that “new claim 11 recites features based on a combination of original claim 1 and allowable claim 3” (Remarks, p. 10).
Accordingly, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “the determiner is configured to determine the reference plane based on the fingertip position of the little finger, the fingertip position of the ring finger, and the fingertip position of the thumb”.
As to new claim 12, it is persuasive that “new claim 12 recites features based on a combination of original claim 1 and allowable claim 6” (Remarks, p. 10).
	Accordingly, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “the pressed key specifier comprises: an estimation model configured to estimate a virtual key that is pressed, from among the plurality of virtual keys, based on: fingertip position data indicative of the fingertip positions of the plurality of fingers; palm shape data indicative of a shape of a palm; and the plurality of detection ranges; and a learner configured to reflect, to the estimation model, whether the virtual key estimated based on the estimation model is correct or incorrect”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jun. 27, 2022

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***